Citation Nr: 0534100	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-27 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of surgery of the right foot.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from April 1966 through March 
1969 and from November 1973 through November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) San Diego, California, Regional 
Office (RO).  That decision denied service connection for a 
disorder of the right foot.

The Board notes that the May 2002 rating decision 
characterized the issue as an original claim.  However, 
service connection for a disorder of the right foot was 
previously denied in a January 1977 rating decision.  In 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for disorder of the right 
foot.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  A January 1977 rating decision denied service connection 
for residuals of surgery of the right foot.

3.  The evidence received since the January 1977 rating 
decision is so significant that it must be considered in 
order to fairly decide the claim for entitlement to service 
connection for residuals of surgery of the right foot.

4.  The evidence of record reasonably shows that a congenital 
condition of the right first toe increased in severity as a 
result of the veteran's period of service.


CONCLUSIONS OF LAW

1.  The January 1977 RO decision, which denied service 
connection for residuals of surgery of the right foot, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

2.  The additional evidence presented since January 1977 is 
new and material, and the claim for service connection for a 
residuals of surgery of the right foot is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  A condition of the right first toe was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The Board 
notes that revised regulations regarding attempts to reopen a 
previously denied claim are applicable to claims filed on or 
after August 29, 2001.  In this regard, as the veteran's 
claim to reopen his previously denied claim was filed prior 
to August 29, 2001, the previous regulations apply in this 
instance.

As this decision represents a grant of the benefit sought on 
appeal, the Board finds that any error with regard to the 
VA's duty to assist the veteran with the development of his 
claim is harmless.

II.  Factual Background

A July 1968 service medical record indicates that the veteran 
was evaluated for pain in the toes.  It was noted that a 
hallux valgus caused the second toe to overlap the first.  
Surgery was not recommended at that time.  An October 1974 
service medical record noted that the veteran reported having 
an overlapping right second toe since the age of 12.  The 
overlapping second toe was surgically corrected.  An October 
1975 service medical record noted complaints of continued 
pain at the operative site.

A November 1976 VA examination report noted complaints of 
pain in the right first toe and numbness along the scar.  The 
examiner noted there was objective evidence of numbness 
around the scar.

A January 1977 rating decision denied service connection for 
a disorder of the right second toe.  The decision noted that 
the veteran's condition had existed prior to service and, as 
the inservice surgery was corrective in nature, there was no 
evidence of aggravation during service.

A July 2001 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  The veteran complained 
of pain in the right toes.  The diagnosis was status post 
bunionectomy of the right large toe.  An x-ray, taken in 
conjunction with the VA examination, was interpreted as 
showing post surgical demineralization, slight mottling and 
sclerosis with mild degenerative changes of the right first 
metatarsophalangeal joint.  The radiologist noted that such 
changes were "probably related to prior surgery."

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in October 2005.  He 
stated that the only surgery he had ever had on his right 
foot was the surgery during service.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in January 
1977.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

New and Material Evidence


Because the RO previously denied the veteran's claim of 
service connection for residuals of surgery of the right foot 
in January 1977, and because the veteran did not file a 
timely appeal, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. 
§§ 20.200, 20.302 (2003), the doctrine of finality as 
enunciated in 38 U.S.C.A. § 7105(c) applies.  As such, the 
veteran's claim regarding these issues may only be reopened 
if he submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2001); Barnett v. Brown, 83 
F.3d at 1383.  The VA must review all of the evidence 
submitted since the last disallowance, in this case the RO's 
January 1977 rating decision, in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).

Evidence submitted with the previous claim included the 
veteran's service medical records and a November 1976 VA 
examination report.  Evidence submitted with the current 
claim includes a July 2001 VA examination report and the 
veteran's statements and testimony before the undersigned 
Veterans Law Judge at a videoconference hearing held in 
October 2005.

The January 1977 decision denied service connection for 
residuals of surgery of the right foot because the veteran's 
condition pre-existed service and the evidence showed that 
the inservice surgery was corrective in nature.  The RO 
concluded that the veteran's pre-existing condition was not 
aggravated by service.  The July 2001 VA examination report 
included an x-ray report which attributed current findings 
associated with the right first toe to a prior surgery.  In 
his October 2005 testimony the veteran indicated that his 
only right foot surgery had occurred in service.  As these 
statements provide a diagnosis of current residuals relating 
to the veteran's inservice surgery, which were not previously 
of record, the Board finds that the evidence submitted since 
the January 1977 decision contributes to a more complete 
picture of the circumstances surrounding the veteran's claim 
for entitlement to service connection for residuals of 
surgery of the right foot, which, in fairness, would warrant 
additional consideration of the matter at hand.  Hodge, 
supra.

Service Connection

History reported in the service medical records indicates 
that the veteran had a right foot condition that pre-existed 
service.  The issue before the Board is whether such 
condition was "aggravated" during service.  The July 2001 
x-ray, taken in conjunction with the veteran's July 2001 VA 
examination, was interpreted as showing post surgical 
demineralization, slight mottling and sclerosis with mild 
degenerative changes of the right first metatarsophalangeal 
joint.  The radiologist noted that such changes were 
"probably related to prior surgery."  Such findings 
indicate that there is a reasonable basis for finding that an 
additional, superimposed element of current disability may be 
specifically attributed to the veteran's surgery.  
Accordingly, the Board finds that entitlement to service 
connection for a right toe disorder, on the basis of 
aggravation, is appropriate.


ORDER

New and material evidence having been presented, a claim for 
entitlement to service connection for residuals of surgery of 
right foot is reopened and service connection for a condition 
of the right first toe is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


